BAILES, Judge.
In this companion case to that of Bayou: Materials, Inc. v. City of Donaldsonville et al. decided this date and reported in 192 So.2d 373, the plaintiffs are St. Paul Mercury Insurance Company, Standard Fire-Insurance Company, and American Equitable Assurance Company, all of whom were the insurers of the buildings, owned' by A. Wilbert’s Sons Lumber & Shingle-Company destroyed in the explosion and' fire of January 12, 1962, liability for which-was adjudged in the companion case cited supra. These plaintiffs, as subrogees of their mutual insured, brought this action to recover from the defendant, City of Don-aldsonville, the amount each paid in discharge of their respective obligation under the fire insurance policies issued to the owner of the buildings.
*381It was stipulated between the parties that the amount of the claim of each plaintiff herein is as follows:
St. Paul Mercury Insurance Company, $2,645.78; Standard Fire Insurance Company, $3,686.01; and American Equitable Assurance Company, $3,618.16.
For the reasons assigned in the case of Bayou Materials, Inc. v. City of Donaldsonville et al., supra, the judgment of the trial court appealed from by the City of Donaldsonville is affirmed at the appellant’s cost
Affirmed.